Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruhn et al. (US 5386165).

1. Bruhn et al. teach:
A driving device, comprising: a driving assembly/electric motor (col 1 para 3 and 4) and at least one abutting assembly/prestressing member 32, wherein the driving assembly comprises a driving motor/electric motor (col 1 para 3 and 4), the driving motor has a driving shaft/spindle 1, and the abutting assembly is connected to the driving assembly (fig 5) and exerts an acting force on the driving shaft (via spring leg 13) to abut against the driving shaft.  




2. Bruhn et al. teach:
The driving device according to claim 1, wherein the abutting assembly comprises a first abutting member/spring leg 13, the first abutting member being connected to the driving motor or a housing/cover 42 of the driving motor.

3. Bruhn et al. teach:
The driving device according to claim 2, wherein the abutting assembly comprises a fixing portion/projection 61 and an abutting portion/outside surface 33, the fixing portion being connected to the driving motor or a housing/cover 42 of the driving motor, and the abutting portion abutting against the driving shaft (crowned end 35, fig 5).

14. Bruhn et al. teach:
A spraying device (the wiper system inherently comprises a spraying system for the windshield…for wiper system see col 1 1st para), comprising the driving device according to claim 1.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruhn et al. in view of Du (CN 204331478).

15. Bruhn et al. has been discussed above, re claim 14; but does not teach an unmanned aerial vehicle, comprising the spraying device.

Du teaches an unmanned aerial vehicle, comprising a wiper system (Du para 0005) so the lens (para 0005) can be cleaned.  It would be a benefit to have the spraying system that is inherent in Bruhn et al. included with the wiper system to fully clean the lens of the UAV.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Bruhn et al. with an unmanned aerial vehicle, comprising the spraying device, as taught by Du and Bruhn et al. so as to fully clean the lens of the UAV.

Allowable Subject Matter
Claims 4-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834